FILED
                                                                    United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                         Tenth Circuit

                           FOR THE TENTH CIRCUIT                                July 2, 2020
                       _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 LUIS MORENO-LOPEZ,

       Petitioner,

 v.                                                         No. 18-9584
                                                        (Petition for Review)
 WILLIAM P. BARR, United States
 Attorney General,

       Respondent.
                       _________________________________

                           ORDER AND JUDGMENT*
                       _________________________________

Before BRISCOE, MATHESON, and EID, Circuit Judges.
                  _________________________________

      An immigration judge (IJ) denied Luis Moreno-Lopez’s (Mr. Moreno)

application for voluntary departure and ordered him removed to Mexico. He

appealed to the Board of Immigration Appeals (BIA or Board). While his appeal was

pending, he filed a motion to terminate or remand proceedings under Pereira v.

Sessions, 138 S. Ct. 2105 (2018). The BIA denied the motion to remand and

dismissed his appeal. Mr. Moreno petitions for review of the BIA’s order.


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        Exercising jurisdiction under 8 U.S.C. § 1252(a), we grant the petition for

review in part, deny in part, and remand to the BIA for further proceedings. In doing

so, we distinguish Pereira to conclude that the Immigration Court had jurisdiction

over the removal proceeding even though the notice to appear (NTA) failed to

designate a time and place for the proceeding. But, as regards the motion to remand

for consideration of cancellation of removal to allow Mr. Moreno to demonstrate

presence in the United States for a continuous period of not less than 10 years

immediately preceding the date of said application, see 8 U.S.C. § 1229b(b)(1), we

conclude Banuelos-Galviz v. Barr, 953 F.3d 1176 (10th Cir. 2020), controls.

Banuelos-Galviz held a petitioner is not disqualified from seeking cancellation of

removal based on a combination of an incomplete NTA and a notice of hearing

(NOH), such as Mr. Moreno received here. See id. at 1184.

                                            I.

        Mr. Moreno is a native and citizen of Mexico. He asserts he entered this

country in January 2000. In April 2008 an IJ permitted him to voluntarily depart the

United States. He claims he reentered this country two weeks later, on April 24,

2008.

        In February 2017 the Department of Homeland Security (DHS) served a NTA

on Mr. Moreno. The NTA stated he had entered the United States at an unknown

place and date. It charged him with removability as an alien who was present in the

United States without being admitted or paroled and ordered him to appear before an

IJ at a date and time “[t]o be set.” R. at 96.

                                            2
         The DHS later served a NOH on Mr. Moreno. The NOH required his

appearance at an IJ hearing scheduled on April 24, 2017. Mr. Moreno appeared at

the hearing. At a later hearing he conceded he was removable and designated Mexico

as the country of removal.

         Mr. Moreno applied for cancellation of removal, but he later withdrew that

application. At a hearing in October 2017, his attorney explained that because of his

voluntary departure in 2008, “[w]e do not believe he meets the statutory requirement

of ten [years of] physical presence” in the United States for a cancellation claim. Id.

at 74. Instead, he requested voluntary departure.

         The IJ denied voluntary departure, finding that Mr. Moreno was ineligible

based on the 2008 grant of voluntary departure after he was found inadmissible for

entering the United States without inspection. See 8 U.S.C. § 1229c(c). The IJ thus

ordered Mr. Moreno removed to Mexico.

         Mr. Moreno appealed to the BIA. While his appeal was pending, he filed a

motion to terminate or remand proceedings based on Pereira. He requested two

forms of relief. First, he argued for termination of the proceedings because the

failure of the NTA to designate the date and time of his hearing meant the

immigration court lacked both personal and subject-matter jurisdiction to order him

removed to Mexico. Second, in a two-sentence argument at the end of the motion, he

argued alternatively that the BIA should remand proceedings to the IJ because he

“would be eligible for . . . cancellation [of removal] but for the defective [NTA].” R.

at 21.

                                            3
      The BIA affirmed the IJ’s finding that Mr. Moreno was ineligible for

voluntary departure.1 Relying on its precedent in Matter of Bermudez-Cota,

27 I. & N. Dec. 441 (BIA 2018), it denied his Pereira-based motion to terminate the

proceedings, finding that the NTA in combination with the NOH had vested the IJ

with jurisdiction. The BIA did not address Mr. Moreno’s separate argument that the

case should be remanded to the IJ so he could apply for cancellation of removal.

                                          II.

                                          A.

      Where, as here, a single BIA member affirmed the IJ’s decision in a brief

order, we review the BIA’s opinion, but “when seeking to understand the grounds

provided by the BIA, we are not precluded from consulting the IJ’s more complete

explanation of those same grounds.” Neri-Garcia v. Holder, 696 F.3d 1003, 1008-09

(10th Cir. 2012) (quotation marks omitted). We review the BIA’s legal

determinations de novo and its factual findings for substantial evidence. See

Luevano v. Holder, 660 F.3d 1207, 1211 (10th Cir. 2011). We review its denial of a

motion to remand under the deferential abuse-of-discretion standard. Neri-Garcia,
696 F.3d at 1009.

                                          B.

      Mr. Moreno argues the BIA erred in determining that the immigration court

acquired jurisdiction through service of the defective NTA coupled with the NOH



      1
          Mr. Moreno does not appear to challenge this aspect of the BIA’s decision.
                                           4
that stated the time and place of his removal hearing. He contends the BIA’s

decision conflicts with Pereira. In Pereira, the Supreme Court held that “[a] putative

notice to appear that fail[ed] to designate the specific time or place of the

noncitizen’s removal proceedings [was] not a notice to appear under section 1229(a)”

of the immigration statutes. Pereira, 138 S. Ct. at 2113-14 (internal quotation marks

omitted). Such a notice therefore did not trigger the stop-time rule ending the

noncitizen’s period of continuous presence in the United States for purposes of a

cancellation-of-removal application. See id.; 8 U.S.C. § 1229b(d)(1).

      We recently rejected arguments that Pereira should be read to hold that a

defective NTA deprives the immigration court of jurisdiction. See Martinez-Perez v.

Barr, 947 F.3d 1273, 1277-78 (10th Cir. 2020); Lopez-Munoz v. Barr, 941 F.3d 1013,

1017-18 (10th Cir. 2019). For the reasons stated in those cases, we also reject

Mr. Moreno’s jurisdictional argument.2




      2
           Mr. Moreno also argues that the immigration court lacked personal
jurisdiction over him due to the defective NTA. He analogizes service of an NTA to
service of a civil complaint under Fed. R. Civ. P. 4, see Pet’r Opening Br. at 17-18,
and contends that “an NTA lacking time and place information cannot confer
personal jurisdiction over an individual because it does not contain the necessary
information required by the rules,” id. at 18. To the extent this represents an
argument separate from his Pereira-based subject-matter jurisdiction argument, we
reject it. The absence of personal jurisdiction may be waived. See Trujillo v.
Williams, 465 F.3d 1210, 1217 (10th Cir. 2006) (citing Fed. R. Civ. P. 12(h)(1)).
Mr. Moreno’s repeated appearance at proceedings before the IJ without objection
irrefutably waived any claim that the immigration court lacked personal jurisdiction
over him.
                                            5
                                            C.

      This leaves us with Mr. Moreno’s alternate Pereira-based argument: that the

BIA should have remanded to permit him to apply for cancellation of removal. He

made this argument to the BIA, giving the Board the opportunity to rule on it. See

Garcia-Carbajal v. Holder, 625 F.3d 1233, 1237 (10th Cir. 2010) (“[A noncitizen]

must present the same specific legal theory to the BIA before he or she may advance

it in court.” (emphasis omitted)). The issue is therefore preserved, albeit minimally,

for our review.

      The Attorney General may grant cancellation of removal to a noncitizen who

is subject to removal from the United States if the noncitizen

      (A) has been physically present in the United States for a continuous period
      of not less than 10 years immediately preceding the date of such
      application;
      (B) has been a person of good moral character during such period;
      (C) has not been convicted of an offense under [8 U.S.C. §§] 1182(a)(2),
      1227(a)(2), or 1227(a)(3) . . . ; and
      (D) establishes that removal would result in exceptional and extremely
      unusual hardship to [his] spouse, parent, or child, who is a citizen of the
      United States or an alien lawfully admitted for permanent residence.
8 U.S.C. § 1229b(b)(1).

      The government contends the BIA’s failure to remand for the IJ to consider

cancellation relief was harmless because Mr. Moreno cannot meet the first of these

requirements: ten years of continuous physical presence within the United States.

      Mr. Moreno claims he last reentered the United States on April 24, 2008. The

cancellation statute’s stop-time rule states that “any period of . . . continuous physical

                                             6
presence in the United States shall be deemed to end . . . when the alien is served a

notice to appear.” 8 U.S.C. § 1229b(d)(1). The agency served the NTA on

Mr. Moreno in February 2017, less than ten years after he entered this country.3 As

previously noted, however, an NTA that does not specify the hearing date and time

does not trigger the stop-time rule. See Pereira, 138 S. Ct. at 2113-14. Thus, if

Pereira applies here, the NTA did not bar Mr. Moreno from seeking cancellation

relief.

          The government argues Pereira does not apply here because DHS later served

Mr. Moreno with a NOH that stated the date and time of the hearing. The

combination of these two documents, it contends, activated the stop-time rule. But

we recently rejected a similar argument, concluding that “the stop-time rule is not

triggered by the combination of an incomplete notice to appear and a notice of

hearing.” Banuelos-Galviz v. Barr, 953 F.3d 1176, 1184 (10th Cir. 2020). Our

holding in Banuelos-Galviz governs here. The stop-time rule was not triggered by

service of the incomplete NTA and the NOH, and Mr. Moreno was not disqualified

from seeking cancellation of removal based on the combination of those notices.

          In sum, after Pereira clarified that the stop-time rule did not apply,

Mr. Moreno asked the BIA to remand his case to the IJ to permit him to pursue

cancellation of removal. The BIA’s failure to address this aspect of his request for



          3
         Mr. Moreno filed his motion to remand in August 2018. By that time, if the
stop-time rule were not considered, more than ten years had elapsed since his
purported reentry in April 2008.
                                               7
remand was an abuse of discretion, and its error is not harmless. We therefore

remand the matter to the BIA to exercise its authority to address the request for

remand. See, e.g., Martinez-Perez, 947 F.3d at 1282, 1284 (remanding to BIA to

exercise its authority to address issue in the first instance).

                                            III.

       For the foregoing reasons, we grant in part and deny in part the petition for

review, vacate the denial of Mr. Moreno’s motion to remand, and remand to the BIA

for further proceedings consistent with this order and judgment.


                                              Entered for the Court


                                              Mary Beck Briscoe
                                              Circuit Judge




                                             8